Jfourtlj Court of Sppeate
                                   §>iin Antonio,

                                        December 11.2013


                           No. 04-13-00633-CR and 04-13-00634-CR


                           F,x Partc Martin Guadalupe Campos LF-AL.
                                             Appellant



                   •rom the County Court at Law No. 1, Bcxar County, Texas
                                  Trial Court No. 2513 and 2514
                        The Honorable John D. Fleming, Judge Presiding



                                          O R 1) E R



        fhe State's motion for extension of time to 111c its brief in these appeals is granted.




       IN WITNESS WHEREOF. I have hereunto set my hand and affixed the seal of the said
court on this 1 lth day of December. 2013.




         #^     OF A
                                                      Kcitfi E. Holllc
                                                      Clerk of Court
    £ O                         'J •"